The opinion of Justice McDONALD does not touch the question of the negligence of defendant. The contributory negligence of plaintiff does not arise until defendant's negligence appears. I have given the subject of defendant's negligence thought and examination, have been unable to find satisfactory adjudications, and have reached the conclusion that mere want of a light in the stairway did not constitute negligence rendering defendant liable to one falling *Page 356 
down the stairs. There was no defect in the stairway. It is common in private homes, especially in the country, to have dark stairways to cellars and basements and no one ever considered such a want of care. If defendant was guilty of negligence, then plaintiff's contributory negligence was a question for the jury.
The judgment is affirmed.
SHARPE, STEERE, and FELLOWS, JJ., concurred with WIEST, J.
Justice MOORE took no part in this decision.